DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed.  This application claims benefit to provision application 62/609,861 filed 12/22/2017.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/14/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	      The drawings submitted on 12/20/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims  1-8, 11, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Takahashi et al. US Pat # 6,618,692.  
With regards to claim 1, Takahashi et al. US Pat # 6,618,692 teaches a method for internet-based health and diagnostic monitoring of semiconductor manufacturing components, comprising:
receiving health and diagnostic information and data from at least one
component of a semiconductor manufacturing system;(figure 11)

	evaluating the received health and diagnostic information and data to
determine if at least one of the at least one component of the semiconductor
manufacturing system for which the health and diagnostic information and data was received is faulty;(Col. 8, lines 33-37) and
	if determined that at least one of the at least one component of the semiconductor manufacturing system is faulty, initiating a corrective action for the faulty component over the internet.(Col. 15-16, lines 60-67 & 1-4)
	With regards to claim 2, Takahashi et al. US Pat # 6,618,692 teaches the health and diagnostic information and data includes operating parameter ranges/values for operating parameters of the at
least one component. (Col.13, lines19-24)
	
	With regards to claim 3, Takahashi et al. US Pat # 6,618,692 teaches comparing at least one received operating parameter range/value for an operating parameter of the at least one component to an optimal range/value for the operating parameter. (Compared to reference value; Col.13, lines19-35)

not within a threshold of the optimal range/value, the component is considered to be
faulty. (+ 5% considered normal; Col.13, lines19-24) It is within reasonable interpretation for one of ordinary skill in the art to conclude that everything outside the normal range is abnormal. 
	With regards to claim 5, Takahashi et al. US Pat # 6,618,692 teaches the corrective action includes at least one of communicating with a faulty component to adjust an operating parameter of the faulty component, ordering a service for the faulty component, ordering a replacement part for the faulty component and ordering a replacement component. (Col. 15-16, lines 60-67 & 1-4)(1036, 1038, 1056; figure 11)(1134; figure 12)(Col. 17, lines 37-41)
	With regards to claim 6, Takahashi et al. US Pat # 6,618,692 teaches the evaluating is performed by a controller local to the at least one component.(20, 24;figure 4)(20B,20C,20N; figure 1)
	With regards to claim 7, Takahashi et al. US Pat # 6,618,692 teaches the evaluating is performed by a technician at a vendor site. (1130; figure 12)
	With regards to claim 8, Takahashi et al. US Pat # 6,618,692 teaches corrective action includes communicating a command to a manufacturing device to produce a replacement part for the at least one component identified as being faulty. (Col. 16, lines 1-4) (Col. 17, lines 41-45)
	With regards to claim 11, Takahashi et al. US Pat # 6,618,692 teaches apparatus for internet-based health and diagnostic monitoring of semiconductor manufacturing components, comprising:
	a memory to store at least program instructions and data;(Col. 3, lines 6-20 & 46-51)
	a processor, (Col. 11, lines 46-50)when executing the program instructions, to configure the apparatus to:
	receive health and diagnostic information and data from at least one component of a semiconductor manufacturing system; (figure 11)
	evaluate the received health and diagnostic information and data to determine if at least one of the at least one component of the semiconductor manufacturing system for which the health and diagnostic information and data was received is faulty; (Col. 8, lines 33-37) and
	if determined that at least one of the at least one component of the semiconductor manufacturing system is faulty, initiate a corrective action for the faulty component over the internet. (Col. 15-16, lines 60-67 & 1-4)
	With regards to claim 15, Takahashi et al. US Pat # 6,618,692 teaches the apparatus communicates the received health and diagnostic information and data over the internet to a remote vendor site to be evaluated and to determine if that at least one of the at least one component of the semiconductor manufacturing system is faulty.( figure 1 & 13-14)

	a process chamber to process substrates,(figure 6) the process chamber (Col. 12, lines7-15) comprising at least one component; 
	an apparatus comprising a memory to store at least program instructions and
data and a processor, when executing the program instructions, (Col. 11, lines 46-50) to configure the apparatus to:
	receive health and diagnostic information and data from the at least
one component of the process chamber; (figure 11)
	evaluate the received health and diagnostic information and data to determine if at least one of the at least one component of process chamber for which the health and diagnostic information and data was received is faulty; (Col. 8, lines 33-37) and 
	if determined that at least one of the at least one component of the process chamber is faulty, initiate a corrective action for the faulty component over the internet. (Col. 15-16, lines 60-67 & 1-4)
	With regards to claim 20, Takahashi et al. US Pat # 6,618,692 teaches a method for internet-based health and diagnostic monitoring of semiconductor manufacturing components, comprising:
	 receiving health and diagnostic information and data from at least one component of a semiconductor manufacturing system; (Col. 6, lines 19-24) and
	communicating the received health and diagnostic information and data over the internet to a remote site at which a determination is made if at least one of the at least one component of the semiconductor manufacturing system for which the health and diagnostic (Col. 15-16, lines 60-67 & 1-4) (50; figure 13 &14)
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 9-10,12-14 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US Pat # 6,618,692 in view of Cella et al. US Pub # 2018/0284758.
	With regards to claim 9, Takahashi et al. US Pat # 6,618,692 does not appear to teach the manufacturing device comprises a 3D printer.
	Cella et al. teaches a 3d printer. (Paragraph 1248).
	It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the Takahashi et al. invention to include a 3D printer taught by Cella et al. in order to arrive at the claimed invention as it would be highly desirable to print replacement parts when a fault has occurred in one of the parts in the system.

10, 12-14 16 and 18-19 Takahashi et al. teaches the claimed invention (see below), but does not appear to teach using a cloud environment to carry out the invention. 
	Cella et al. uses a cloud environment for remote data collection and monitoring. (paragraph 0019)
	It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the Takahashi et al. invention to include a cloud based environment taught by Cella et al. in order to arrive at the claimed invention as it would be highly desirable to provide improved methods and systems for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments.(paragraph 0004)
	With regards to claim 10, Takahashi et al. US Pat # 6,618,692 teaches the corrective action is initiated in an environment. (Col. 15-16, lines 60-67 & 1-4)(1036, 1038, 1056; figure 11)(1134; figure 12)(Col. 17, lines 37-41)
	With regards to claim 12, Takahashi et al. US Pat # 6,618,692 teaches if determined that at least one of the at least one component of the semiconductor manufacturing system is faulty, the apparatus communicates instructions to an environment to initiate at least one of communicating with a faulty component to adjust an operating parameter of the faulty component, ordering a service for the faulty component, ordering a replacement part for the faulty component and ordering a replacement component. (Col. 15-16, lines 60-67 & 1-4)(1036, 1038, 1056; figure 11)(1134; figure 12)(Col. 17, lines 37-41)

	With regards to claim 14, Takahashi et al. US Pat # 6,618,692 the instructions are communicated to an ordering service. (Col. 15-16, lines 55-67 & 1-4)(1036, 1038, 1056; figure 11)(1134; figure 12)(Col. 17, lines 37-41)
	With regards to claim 16, Takahashi et al. US Pat # 6,618,692 the apparatus communicates the received health and diagnostic information and data over the internet to be evaluated and to determine if that at least one of the at least one component of the semiconductor manufacturing system is faulty. (Col. 15-16, lines 60-67 & 1-4)(1036, 1038, 1056; figure 11)(1134; figure 12)(Col. 17, lines 37-41)
	With regards to claim 18, Takahashi et al. US Pat # 6,618,692 teaches at least one of the at least one component of the process chamber is faulty, the apparatus communicates instructions to initiate at least one of communicating with a faulty component to adjust an operating parameter of the faulty component, ordering a service for the faulty component, ordering a replacement part for the faulty component and ordering a replacement component. (Col. 15-16, lines 60-67 & 1-4)(1036, 1038, 1056; figure 11)(1134; figure 12)(Col. 17, lines 37-41)
	With regards to claim 19, Takahashi et al. US Pat # 6,618,692 teaches the apparatus communicates the received health and diagnostic information and data over the internet to be evaluated and to determine if that at least one of the at least one component of the semiconductor manufacturing system is faulty. 
 (Col. 15-16, lines 60-67 & 1-4)(1036, 1038, 1056; figure 11)(1134; figure 12)(Col. 17, lines 37-41)
Examiner's Note:
12. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
13.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shanmugasundram et al. US Pat # 7,698,012 teaches a dynamic metrology schemes and sampling schemes for advanced process control in semiconductor processing. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        December 31, 2021